EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rowland
– 1/24/22.
The application has been amended as follows: 

Claim 1.  (Currently amended)  A satellite system for global communications comprising: 
 	 	a first set of satellites in a polar LEO (low Earth orbit) constellation;   	 	a second set of satellites in an inclined LEO constellation;  
  a first user terminal for transmitting to, and receiving signals from, said first and second set of satellites; and 
  a Gateway, a base station or a second user terminal for transmitting to, and receiving signals from, said first and second set of satellites; 
  each of said first and second set of satellites having an ISL (inter-satellite link) functionality with respect to satellites in the polar LEO constellation and with satellites in the inclined LEO constellation; 
  wherein the Gateway, the base station, or the second user terminal are operable to avoid interference with a GEO satellite user terminal by switching the Gateway, the base station or the second user terminal to an alternate LEO satellite that has an angular separation with a GEO satellite greater than a calculated discrimination angle, as measured at the GEO user terminal. 
 
 Claim 2.  (Original)  The satellite system of claim 1, wherein said polar LEO constellation comprises six planes, equally spaced. 
 
 	Claim 3.  (Original)  The satellite system of claim 2, wherein said planes of said polar 
LEO constellation are inclined between 80 degrees and 100 degrees. 

 	Claim 4.  (Original)  The satellite system of claim 3, wherein said planes of said polar 
LEO constellation are inclined about 99.5 degrees. 
 
 Claim 5.  (Original)  The satellite system of claim 1, wherein said inclined LEO constellation comprises five planes, equally spaced. 
 
 	Claim 6.  (Original)  The satellite system of claim 5, wherein said planes of said 
inclined LEO constellation are inclined between 5 degrees and 75 degrees. 
	 
 Claim 7.  (Original)  The satellite system of claim 6, wherein said planes of said inclined LEO constellation are inclined about 37.4 degrees. 
 
 Claim 8.  (Original)  The satellite system of claim 1, wherein said polar LEO constellation comprises about 72 satellites and said inclined LEO constellation comprises about 45 satellites, the system thereby providing global coverage with a minimum elevation angle of about 20 degrees. 
 
 	Claim 9.  (Original)  The satellite system of claim 1, wherein said satellites of said polar 
LEO constellation orbit at an altitude of between 800 km and 1400 km. 
 
 Claim 10.  (Original)  The satellite system of claim 9, wherein said satellites of said polar LEO constellation orbit at an altitude of about 1000 km. 
 
 Claim 11.  (Original)  The satellite system of claim 1, wherein said satellites of said inclined LEO constellation orbit at an altitude of between 800 km and 1400 km. 
 
 Claim 12.  (Original)  The satellite system of claim 11, wherein said satellites of said inclined LEO constellation orbit at an altitude of about 1250 km. 
 
 	Claim 13.  (Canceled)   
 
 Claim 14.  (Previously presented)  The satellite system of claim 1, wherein excess capacity in the polar LEO constellation in the higher latitudes is used to transfer data traffic, via the ISL, from both LEO constellations to a Gateway located in the North for a connection to a terrestrial network. 
 
Previously presented)  The satellite system of claim 1, each of said first and second set of satellites having an IP router functionality. 
 
 	Claim 16.  (Previously presented)  The satellite system of claim 15, each of said first and second set of satellites having an IP router load management functionality. 
 
 Claim 17.  (Original)  The satellite system of claim 1, wherein said communications comprises broadband communications. 
 Claim 18.  (Previously presented)  The satellite system of claim 1, wherein said first user terminal includes an electronically scanned array antenna for communicating with said first and second set of satellites. 
 
 	Claims 19-25.  (Canceled) 
 
 	Claim 26.  (Previously presented)  A method of operation for a global communications satellite system for comprising: 
  launching a first set of satellites in a polar LEO (low Earth orbit) constellation;    launching a second set of satellites in an inclined LEO constellation;    using a user terminal, transmitting communications data to a first satellite in said first or second set of satellites;  
 	 	communicating said communications data from said first satellite, to a second 
satellite in said first or second set of satellites using an ISL (inter-satellite link); [[and]] 
  transmitting said communications data from said second satellite, to a polar Gateway; and 
  avoiding interference with a GEO satellite user terminal by switching the polar Gateway to an alternate LEO satellite that has an angular separation with a GEO satellite greater than a calculated discrimination angle, as measured at the GEO satellite user terminal. 
 
 	Claim 27.  (Canceled)   

Allowable Subject Matter
	Claims 1-12, 14-18, 26 are allowed.

Closest references found:


	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
a first set of satellites in a polar LEO (low Earth orbit) constellation;   	 	a second set of satellites in an inclined LEO constellation;  
  a first user terminal for transmitting to, and receiving signals from, said first and second set of satellites; and 
  a Gateway, a base station or a second user terminal for transmitting to, and receiving signals from, said first and second set of satellites; 
  each of said first and second set of satellites having an ISL (inter-satellite link) functionality with respect to satellites in the polar LEO constellation and with satellites in the inclined LEO constellation; 
  wherein the Gateway, the base station, or the second user terminal are operable to avoid interference with a GEO satellite user terminal by switching the Gateway, the base station or the second user terminal to an alternate LEO satellite that has an angular separation with a GEO satellite greater than a calculated discrimination angle, as measured at the GEO user terminal

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649